Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 allowed.
Response to Arguments
Double Patenting
Previous nonstatutory double patenting rejection is withdrawn in view of Applicant’s terminal disclaimer filed January 21, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on January 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10,091,686 and 10,595, 224 are reviewed and is accepted.  The terminal disclaimer has been recorded.
4.	Applicant’s arguments, see remarks, filed 1/22/2021, with respect to claims have been fully considered and are persuasive.  The Double patenting rejection of claims has been withdrawn. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 16, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462